Citation Nr: 1024776	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss 
disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1972 to 
August 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was brought before the Board in November 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran is not diagnosed with a bilateral hearing loss 
disability for VA purposes.

2.	Recurrent tinnitus was not manifested in active service and 
any current tinnitus is not otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in March 2007.  The RO's 
December 2006 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  The December 2006 letter also 
included notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  The 
Veteran has not identified any post-service treatment records 
that should be obtained prior to a Board decision.  In fact, the 
Board observes the Veteran indicated he has received no treatment 
for the disabilities on appeal.  See August 2006 claim for 
benefits.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran was 
afforded a VA audiological examination in January 2010.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
January 2010 VA examination is adequate for the purposes of 
determining service connection, as it involved a physical 
examination of the Veteran as well as a review of the claims 
file, to include service treatment records.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

I.	Bilateral Hearing Loss

The Veteran contends he suffers from a bilateral hearing loss 
disability due to acoustic trauma suffered during active service.  
Specifically, he asserts that, although he served as an 
administrative specialist, his office was located directly on the 
flight line, and thus constantly exposed to aircraft engine 
noise.  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Upon review, service treatment records are negative for a hearing 
loss disability in the either ear.  Post-service medical evidence 
includes the reports of a January 2010 VA audiology examination.  
The examination indicated the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
5
15
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The VA examiner indicated that the 
Veteran's hearing in both ears is within normal limits per VA 
guidelines.

Considering the results of the January 2010 VA examination, it is 
clear that the Veteran does not currently suffer from a current 
hearing loss disability for VA benefit purposes.  His pure tone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, were less 
than 40 in all frequencies, and he did not show pure tone 
thresholds of 26 or more in 3 or more frequencies in either ear.  
His scores on the Maryland CNC Test were not less than 94 percent 
at this examination.  The Veteran has not identified any post-
service testing revealing the presence of hearing loss disability 
for VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As Veteran has no competence to give 
a medical opinion on the diagnosis of a condition, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), the Board concludes that 
the preponderance of the evidence is against a finding that the 
Veteran has bilateral sensorineural hearing loss disability for 
VA purposes.  As such, the benefit of the doubt rule does not 
apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.	Recurrent Tinnitus

The Veteran also maintains that he currently suffers from 
recurrent tinnitus as a direct result of acoustic trauma suffered 
during active service.  Initially, the Board observes the January 
2010 VA audiological examination indicates the Veteran currently 
suffers from recurrent tinnitus.

However, while the evidence reveals that the Veteran currently 
suffers from recurrent tinnitus, the competent, probative 
evidence of record does not etiologically link the Veteran's 
current disability to his service or any incident therein.  
Service treatment records are silent regarding any complaints of 
tinnitus during service.  Further, there is no competent evidence 
of a continuity of symptomatology in the instant case.  In this 
regard, the Board observes the first recorded complaints of 
tinnitus are in conjunction with the Veteran's claim for benefits 
in August 2006, a period of over 30 years following the Veteran's 
period of active service.  The Board may, and will, consider in 
its assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

The Board acknowledges the Veteran's assertion that he has 
experienced symptoms of ringing in the ears since his period of 
active service in 1972.  While the Veteran claims to have 
suffered from tinnitus since active service approximately 35 
years ago, the Board observes that the January 2010 VA 
examination report reflects the Veteran indicated to the VA 
examiner that his tinnitus began approximately 15 years prior, or 
over 20 years following his separation from service.  
Furthermore, the Board observes the Veteran consistently denied 
ear trouble in conjunction with physicals performed for his 
service in the Air Force Reserves.  See, e.g., Reports of Medical 
History dated February 1976 through September 1996.  The Board 
finds that the contemporaneous records far outweigh the Veteran's 
recent statements concerning suffering from tinnitus since 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  As such, while the Veteran 
is competent to indicate that he has suffered from tinnitus since 
active service, see Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the Board finds such statements are not credible.  

As noted above, the Veteran was afforded a VA examination in 
January 2010, during which the examiner noted the Veteran's 
complaints of tinnitus and in-service acoustic trauma.  After 
reviewing the Veteran's service treatment records and claims 
folder, and examining the Veteran, the VA examiner opined that it 
is less likely than not that the Veteran's current tinnitus is 
etiologically related to his active service.  In this regard, the 
VA examiner noted the Veteran indicated his tinnitus began well 
after his separation from service.  Further, the VA examiner 
noted that the tinnitus reported by the Veteran is not typical of 
noise-induced tinnitus.

In sum, the Board finds that there is no competent evidence of 
recurrent tinnitus in service.  In this regard, the Board has 
found that the Veteran's recent statements that he suffered from 
tinnitus in service are not credible.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
complaints of tinnitus and his active service.  The preponderance 
of the evidence is against this aspect of the Veteran's claim.  
The Veteran has produced no competent evidence or medical opinion 
in support of his claim, and the length of time between his 
separation from active service and current complaints weighs 
against granting the Veteran's claim.  In addition, a VA examiner 
opined that the Veteran's current tinnitus is not etiologically 
related to his period of active service.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


